On information charging that in Carter county, November 13, 1924, defendant, Claude Youngblood, did willfully, unlawfully, and feloniously drive an automobile along upon the public streets in the city of Ardmore, while intoxicated, he was tried and convicted, and his punishment fixed at confinement in the state penitentiary at McAlester for the term of nine months. From the judgment an appeal was duly taken, but no brief has been filed and no appearance made in behalf of plaintiff in error in this court.
The proof shows or tends to show that the defendant, while intoxicated, drove an automobile through the streets of Ardmore and collided with two or three other automobiles. The officers who arrested the defendant and other persons in one of the automobiles which were struck testified to the intoxicated condition of the defendant.
As a witness in his own behalf he testified that before he got into his car he took a drink from a friend; that as he started off he felt drowsy and sleepy, and in turning off of Main street a car with big headlights flashed up and blinded him and in making the turn he hit a car, and that is the last he remembers until after he woke up at the police station.
An examination of the record shows beyond a doubt that the defendant is guilty of the crime charged against him, and that he richly deserves the sentence imposed.
The judgment of the lower court is accordingly affirmed.
EDWARDS and DAVENPORT, JJ., concur. *Page 168